Citation Nr: 1546918	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION


The Veteran had active military service from October 1955 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the Veteran's appeal currently lies with the RO in Oakland, California.

The Board notes the RO included the issue of an increased evaluation for bilateral hearing loss in a September 2014 statement of the case (SOC), and certified both issues to the Board.  However, in his October 2014 substantive appeal, the Veteran specifically limited his appeal to TDIU due to his bilateral hearing loss, but did not appeal the rating assigned to hearing loss.  As such, the RO improperly certified the increased rating claim to the Board, and is not in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his bilateral hearing loss, with associated tinnitus, renders him unable to secure or maintain gainful employment.  

In denying entitlement to TDIU, the AOJ relied on the report of a February 2011 VA contract examination which found the Veteran's hearing loss and tinnitus have no significant effects on occupational functioning.  However, this opinion appears to have been based solely on the fact that the Veteran is currently retired and, as such, is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the question is not what effects the Veteran's disabilities have on current employment.  Instead, the primary question is what effects the Veteran's disabilities have on the Veteran's ability to secure or maintain gainful employment, regardless of current employment status.  As such, a remand is required to obtain an addendum opinion regarding the functional effects of the Veteran's hearing loss and tinnitus on his employability.

As a final note, the virtual claims file contains only VA treatment records submitted by the Veteran.  While these records appear to be comprehensive as they pertain to hearing loss and tinnitus, on remand, any outstanding VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Efforts to obtain these records must be documented with the claims file and continue until a negative reply is received or it is reasonably determined they do not exist or that future attempts to obtain them would be futile.

2.  After any additional records are associated with the claims file, forward the claims file to an appropriate VA examiner for an addendum opinion regarding employability.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  An entire copy of the claims file must be provided to the examiner for review, and the examination report should indicate such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  After reviewing the claims file, and examining the Veteran if deemed necessary, the examiner must provide a description of the functional effects of the Veteran's bilateral hearing loss and tinnitus on his daily activities, including his ability to obtain and maintain gainful employment.  In offering this opinion, the examiner may consider the Veteran's education and past employment experience, but may not consider his nonservice-connected disabilities, current employment status or age.

A complete explanation must be provided for all opinions expressed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




